Citation Nr: 1733999	
Decision Date: 08/18/17    Archive Date: 08/23/17

DOCKET NO.  15-31 218	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for a bilateral legal blindness.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. Griffin, Counsel


INTRODUCTION

The Veteran had active service from April 1961 to March 1966. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2014 decision of the Louisville, Kentucky, Regional Office.  

In September 2016, the Veteran testified at a hearing before the undersigned Veterans Law Judge (VLJ) and a transcript of the proceeding is of record.

In December 2016, the Board remanded the appeal to the agency of original jurisdiction (AOJ) for additional development and there has been substantial, if not full, compliance with the remand directives.  See D'Aries v. Peake, 22 Vet. App. 97 (2008).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  Although retinitis pigmentosa is hereditary/congenital it is a disease or disability for VA purposes and was not noted as the time of service enlistment.

2.   Retinitis pigmentosa clearly and unmistakably existed prior to service entry.

3.  Retinitis pigmentosa clearly and unmistakably was not aggravated or permanently worsened by service or any event therein.

4.  Cataracts and post-surgical cataracts did not have an onset in service or for many years after service, and is not related to service or any event therein.  

3.  Diagnosed refractive errors are subject to service connection and the evidence does not establish that there was a superimposed disease or injury during service that created additional disability.  


CONCLUSION OF LAW

The criteria to establish service connection for bilateral blindness have not been met.  38 U.S.C.A. §§ 1110, 1154, 5107(West 2015); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  Additionally, the AOJ has substantially, if not fully, complied with the Board's December 2016 remand directives.  See D'Aries.  

The Veteran seeks service connection for bilateral legal blindness, including due to retinitis pigmentosa, which he has asserted should be service connected because military medical professionals failed to diagnose the disability at the time of enlistment or treat the disability during his period of active service.  

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table decision). 

The Veteran has a current diagnosis of retinitis pigmentosa, as so reported as retinopathy.  See "Section I - Diagnosis," and "Section VIII - Remarks," VA Eye Conditions Disability Benefits Questionnaire, Mar. 10, 2017.  

Both the April 1961 enlistment- and March 1966 separation Reports of Medical Examination document refractive error but report no abnormality associated with the Veteran's eyes, pupils, or ocular mobility.  Aside from refractive error, service treatment records do not reflect any eye, vision or similar treatment or complaints.  Service department records also reflect that the Veteran received the Sharpshooter Badge.  

An August 1984 private treatment record notes the Veteran account of night blindness of increasing severity, beginning one year prior.  The private physician noted the findings of visual field examinations and reported the relevant abnormalities, but did not provide any etiological opinion.

The October 1984 statement of private physician J. Stearns, M.D., detailed the Veteran's account of experiencing increasing night blindness over the past year and one half (approx. May 1982), and inability to pass an August 1984 work related examination, requiring him to find a victim in a darkened room.  Dr. Stearns noted the Veteran's account of experiencing no prior history of peripheral vision difficulties and the absence of central vision difficulties.  Dr. Stearns further details the Veteran's family history of retinitis pigmentosa and suggests the Veteran's mother be examined as the disability likely will be present.  Finally, Dr. Stearns's prognosis is that the Veteran will experience peripheral vision loss within the next decade but there is an excellent possibility for his retention of central acuity.  

In March 2017, the Veteran was provided an appropriate VA examination with the examiner noting the Veteran's account of the disability, and the history and treatment of his visual disabilities.  After detailing the examination findings, the VA examiner notes the Veteran's diagnosis retinitis pigmentosa (retinopathy) and post-surgically corrected cataracts.  The examiner specifically states that retinitis pigmentosa is a progressive hereditary condition that began prior to service, which progressed of its own accord.  Based on all the evidence, the examiner then concluded there was no evidence that any in-service event that would have caused or aggravated the progression of the disability.  With regard to post-surgically corrected cataracts, the examiner specifically opined that the evidence indicated the disability was not related to the Veteran's period of active service but was related to the aging process.  

As a foundational matter, the October 1984 statement of Dr. J. Stearns and the March 2017 VA examiner provide competent and credible evidence that the Veteran's diagnosed retinitis pigmentosa is hereditary in nature and capable of deteriorating.  

Generally, congenital and hereditary disabilities are not deemed diseases or injuries for VA purposes but, under certain circumstances, service connection may be granted for such disorders if they are shown to have been aggravated during service.  See 38 C.F.R. § 3.303(c); VAOPGCPREC 82-90 (July 18, 1990); VAOPGCPREC 67-90 (July 18, 1990).  In a precedential opinion, VA's General Counsel indicated that, for service connection purposes, there is a distinction under the law between a congenital or developmental "disease" and a congenital "defect."  Congenital diseases may be service connected if the evidence as a whole shows aggravation in service within the meaning of VA regulations.  For VA purposes, a congenital defect is a static disability, whereas a congenital disease is capable of improving or deteriorating.  Quirin v. Shinseki, 22 Vet. App. 390, 394 (2009) (discussing VAOPGCPREC 82-90); Monroe v. Brown, 4 Vet. App. 513, 515 (1993).  In addition, service connection may be granted for hereditary diseases which either first manifest themselves during service or which preexist service and progress at an abnormally high rate during service.  VAOPGCPREC 67-90.  As such, the Veteran's retinitis pigmentosa is a disease under VA regulations and may be subject to service connection.  

The Board notes that retinitis pigmentosa was not noted at service entry or at service separation; however, the evidence shows that it clearly and unmistakably preexisted service because it is congenital/hereditary.  38 U.S.C.A. § 1111.  As such, the Veteran may only be granted service connection for his retinitis pigmentosa if the evidence demonstrates in-service aggravation of the condition.  

The Veteran is competent to relay his account of vision related symptomatology, and, given his account has remained generally consistent and tends to be consistent with the contemporaneous medical evidence of record, the Board finds these statements to be competent, credible, and highly probable.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir 2007).  However, the evidence does not indicate that the Veteran has the requisite training and expertise to provide a competent etiological opinion in the present matter and the Board finds such opinions to be of no probative value.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006); see also Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010).

Turing to the matter of aggravation, the Board finds that there is clear and unmistakable evidence that the claimed retinitis pigmentosa disability was not aggravated by service.  

The evidence does not reflect any complaints or treatment for retinitis pigmentosa or similar disability in-service or for many years after service.  The October 1984 statement of private physician Dr. J. Searns and the March 2017 VA examination opinion provide competent, credible and well-reasoned medical opinions that retinitis pigmentosa symptoms began many years after service and were not deteriorating beyond the natural rate expected.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  Further, the Veteran does not assert that any event in-service or service generally caused retinitis pigmentosa to increase in severity nor that those relevant symptoms had their onset in-service or progressively increased during service.  In fact, service department records indicate that the Veteran was awarded the Sharpshooters Badge, indicating his vision, albeit corrected for refractive error, was not otherwise decreased or problematic.  Accordingly, the Board finds the most probative evidence of record to establish that retinitis pigmentosa was clearly and unmistakably not aggravated by service.  

The Board acknowledges that the Veteran has diagnosed post-surgical cataracts but the most probative evidence regarding this disability weighs against relating the disability to service.  The March 2017 VA examiner provides the singular etiological opinion as to this disability and specifically relates the disability to the Veteran's natural aging process not military service.  A review of the examination report indicates that this opinion is based on the examiner's relevant expertise and consideration and analysis of all relevant evidence of record.  Further, the opinion is generally consistent with the other competent evidence of record, including documentation placing the onset of relevant symptoms and treatment many years after the Veteran's separation from service.  Thus, the Board finds that the most probative evidence only supports the reasonable conclusion that cataracts or post-surgical cataracts are not related to the Veteran's period of service or any event therein.  

At the time of his enlistment examination and on numerous other occasions in service, the Veteran was noted as requiring corrective lenses due to refractive error.  Given the determinations related to the other diagnosed disabilities, the Board finds that the most probative evidence of record does not support a reasonable finding that such defect was subject to a superimposed disease or injury that created additional disability.  38 C.F.R. §§ 3.303(c), 4.9.  Therefore, service connection may not be established for diagnosed refractive error.  See VAOPGCPREC 82-90, 55 Fed. Reg. 45711 (1990) 

In making each of the foregoing conclusions, the Board notes that there is no reasonable doubt raised by the competent and credible evidence of record, meaning there is no reasonable doubt to be resolved in the Veteran's favor in the present appeal.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The Board finds that hereditary/congenital retinitis pigmentosa, cataracts, and refractive error are not related to service or any event therein nor can such be presumed.  Thus, service connection for bilateral legal blindness is not warranted.  


(CONTINUED ON NEXT PAGE)



ORDER

Service connection for bilateral legal blindness is denied.  



____________________________________________
M. H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


